     Case 3:16-cv-02779-JLS-BGS Document 182 Filed 05/19/21 PageID.7964 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     DR. SEUSS ENTERPRISES, L.P.,                     Case No.: 16-CV-2779 JLS (BGS)
       a California limited partnership,
12                                                      ORDER VACATING JUNE 10, 2021
                                                        HEARING AND TAKING MATTERS
13                                     Plaintiff,
                                                        UNDER SUBMISSION WITHOUT
14     v.                                               ORAL ARGUMENT
15     COMICMIX LLC, a Connecticut limited
                                                        (ECF Nos. 176, 177)
       liability company; GLENN HAUMAN,
16
       an individual; DAVID JERROLD
17     FRIEDMAN a/k/a DAVID GERROLD,
       an individual; and TY TEMPLETON,
18
       an individual,
19
                                    Defendants.
20
21
22          Presently before the Court are Plaintiff Dr. Seuss Enterprises, L.P.’s Renewed
23    Motion for Summary Judgment (ECF No. 176) and Defendants ComicMix LLC, Glenn
24    Hauman, David Jerrold Friedman, and Ty Templeton’s Motion for Reconsideration of
25    Order Denying Motion for Issuance of Request to the Register of Copyrights Pursuant to
26    17 U.S.C. § 411(b) (ECF No. 177). The Court VACATES the hearing currently set for
27    ///
28    ///
                                                    1

                                                                              16-CV-2779 JLS (BGS)
     Case 3:16-cv-02779-JLS-BGS Document 182 Filed 05/19/21 PageID.7965 Page 2 of 2



 1    June 10, 2021, at 1:30 p.m., and takes the matters under submission without oral argument
 2    pursuant to Civil Local Rule 7.1(d)(1).
 3          IT IS SO ORDERED.
 4    Dated: May 19, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2

                                                                             16-CV-2779 JLS (BGS)
